Conviction for burglary; punishment, two years in the penitentiary.
The record contains only one bill of exception. It is to be regretted that in same those matters stated as grounds of objection, were in no way verified as true by any certificate or statement of the trial court; nor does the bill show any facts from which we can be informed sufficiently that the testimony objected to was incompetent. Such bills have uniformly been held insufficient.
We have carefully examined the evidence and deem it to be sufficient. Appellant admitted on the trial that he went with another young man on the night in question to the garage of prosecuting witness, and that he sat in a car not far away while the other young man entered said building for the purpose of stealing batteries. The defensive testimony was chiefly that the door of the garage was not *Page 63 
closed, but the owner testified positively to the fact that it was closed. The jury have resolved these fact issues against appellant, and we are not in a position to say the testimony was not sufficient.
Finding no error in the record, the judgment will be affirmed.
Affirmed.
                    ON MOTION FOR REHEARING.